UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6484



ANTWAN DOMINIC CAMPBELL,

                                               Petitioner - Appellant,

          versus


PAGE TRUE, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-1518-AM)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C., Richmond, Vir-
ginia, for Appellant.    Mark L. Earley, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antwan Dominic Campbell seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).     We have reviewed the record and the

district court’s opinion and find no reversible error.      Campbell

argued on appeal that the district court erred in calculating the

one year filing period by failing to consider the date on which the

Supreme Court of Virginia denied direct review of the appeal in

determining the date the conviction became final, and in failing to

consider the date Campbell placed his state habeas petition in the

mail system as the date of filing.

     After carefully reviewing the record, and as admitted by

Campbell’s counsel, we conclude that giving Campbell the benefits

of the time periods sought, his 28 U.S.C.A. § 2254 petition was

approximately two months late.       Campbell states in his informal

brief that equitable tolling may apply to his case, but does not

identify any factors that would support application of equitable

tolling, and the record reveals none.

     Accordingly, we deny leave to proceed in forma pauperis, deny

a certificate of appealability, and dismiss the appeal substan-

tially on the reasoning of the district court.       See Campbell v.

True, No. CA-00-1518-AM (E.D. Va. filed Mar. 2, 2001; entered Mar.

6, 2001).     We dispense with oral argument because the facts and




                                 2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3